      Case 3:19-cr-03185-BTM Document 65 Filed 09/14/20 PageID.218 Page 1 of 1




 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,                  Case No. 19-CR-3185 BTM
 8                       Plaintiff,              ORDER DISMISSING
                                                 INFORMATION WITHOUT
 9          v.                                   PREJUDICE
10    JESUS VASQUEZ-VEGA,                        The Honorable Barry Ted Moskowitz
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in light of the interests of justice, it is hereby ordered that the information in the above-
15   entitled action be dismissed without prejudice.
16         SO ORDERED.
17
     Dated: September 14, 2020
18
19
20
21
22
23
24
25
26
27
28
